DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Domestic Benefit and Receipt of Foreign Priority Document
In the Reply filed 21 June 2022, Applicant amended the Application Data Sheet (ADS) to identify the present application as a continuation-in-part of Application No. 16/350,559.  Previously, the ADS had misidentified the present application as a divisional of Application No. 16/350,559.  Accordingly, the ADS no longer recites an improper claim of domestic benefit.  The examiner appreciates Applicant’s effort to advance prosecution.
Acknowledgment is made again of Applicant’s claim for foreign priority based on PCT/GB2013/052750 filed 22 October 2013.  ADS filed 21 June 2022.  Although the foreign priority claim remains improper for the reasons set forth below, the examiner recognizes that a certified copy of the foregoing PCT application was filed in grandparent Application No. 14/544,355.  The Office Action Summary (Form PTOL-326) has been updated accordingly.
Improper Claim of Foreign Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon the following PCT Application:  GB2013/052750 filed on 22 October 2013. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.  The examiner notes that neither the parent 16/350,559 Application (filed 30 November 2018) nor the grandparent 14/544,355 Application (filed 29 December 2014) claims priority to PCT/GB2013/052750.  As a courtesy, Applicant is referred to MPEP § 211.02(a), which concerns correcting or adding a benefit claim after filing.  Applicant must correct the claim of benefit by (i) amending paragraph [01] of the present specification and (ii) submitting a corrected Application Data Sheet (ADS).
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
Response to Applicant’s Argument re: Foreign Priority
Applicant’s argument set forth on page 5 of the Reply filed 21 June 2022 is not persuasive for the following reasons:  The 30-month time period applies only to a “bypass” application, which differs from a claim for foreign priority (12-month time period).  A “bypass” is considered a claim of domestic benefit under 35 U.S.C. 120, not foreign priority under 35 U.S.C. 119.  Applicant is referred to 35 U.S.C. 363, which provides that “[a]n international application designating the United States shall have the effect, from its international filing date under article 11 of the treaty, of a national application for patent regularly filed in the Patent and Trademark Office.”  Emphasis added; see also 35 U.S.C. 120 (referring to “an application previously filed in the United States, or as provided by section 363 or 385”).  In the amended ADS filed 21 June 2022, Applicant still seeks to claim foreign priority (i.e., under 35 U.S.C. 119) to PCT/GB2013/052750.  Applicant must delete the foreign priority claim from the ADS.  
Should Applicant desire to amend the ADS to claim domestic benefit as a “bypass” application (MPEP § 211.01(c)), Applicant must add that claim to the box titled “Domestic Benefit/National Stage Information,” which is directly above the box titled, “Foreign Priority Information.”  Applicant is alerted that both a petition and the petition fee under 37 CFR 1.17(m) will be required by the Patent Office to make the change on the ADS to a “bypass” application.  MPEP § 211.03 (“If, however, an applicant includes a benefit claim elsewhere in the application and the claim is not recognized by the Office as shown by its absence on the first filing receipt, the Office will require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the correction is sought after expiration of the time period set in 37 CFR 1.78.  This is because the application will not have been scheduled for publication on the basis of the information concerning the benefit claim contained elsewhere in the application.”).  
Status of the Claims
In the Reply filed 21 June 2022, Applicant amended claims 1-3 and 5-9.  Claims 1-9 are pending and under consideration.  
Status of the Rejections and Objections
The objection to the specification is withdrawn in view of Applicant’s amendments to paragraphs [0033], [0034] and [0039].  
The rejection of claims 1-9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s claim amendments.  
The rejection of claims 5, 6, 8, and 9 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s claim amendments.  
Both rejections under 35 U.S.C. 103 are maintained.  The Declaration under 37 CFR 1.132 filed by Applicant on 21 June 2022 is considered in paragraphs 36-39 of this Office action.
All five rejections on the basis of nonstatutory obviousness-type double patenting are maintained.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2005/0059639 A1).
Wei is directed to an ophthalmic solution comprising a trialkyl phosphine oxide.  Abstract.  
Wei discloses “[t]rialklyl phosphine oxide compositions formulated as an eye drops solution and administered in accordance with this invention provide a non-painful, non-inflammatory, cooling effect that typically lasts for up to two (2) hours and greater.”  Paragraph [0020].  
Wei further discloses, in paragraph [0010], that the trialkyl phosphine oxides have the following chemical structure, which is referred to therein as Formula 1:  
(R1R2R3)P=O
The fifth row of Table 1, which is set forth below paragraph [0056] of Wei, discloses a trialkyl phosphine oxide compound of Formula 1 in which R1 is n-C9H19, and R2 and R3 are both iso-C4H9.  That combination of R groups yields the following chemical structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 1 and 3, the compound shown above is a homolog of compound DIPA-1-9 of the present application.  Applicant is alerted that “[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  MPEP § 2144.09(II) (emphasis added).  This principle, when applied to claims 1 and 3, supports a finding of prima facie obviousness.  See also MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’”).  As a courtesy, the examiner notes that “[a] prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.”  MPEP § 2144.09(VII).  Applicant would need to submit compelling evidence that DIPA-1-9 exhibits advantageous properties that are both superior and unexpected, relative to the compound asserted above.
Regarding claims 1 and 2, Wei discloses that “particularly preferred trialkyl phosphine oxides have the Formula 1 structure wherein R1 is n-C5H11, n-C6H13, n-C7H15 or n-C8H17, R2 is iso-C3H7, sec-C4H9, tert-C4H9 or iso-C5H11 and R3 is n-C3H7, iso-C3H7, sec-C4H9, or n-C4H9.”  (Emphasis added) Paragraph [0057]; see also claim 14.  When the bold options are simultaneously selected, the resulting compound has the following chemical structure, which is identical to compound DIPA-1-7 of the present application:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The foregoing disclosure and observations support the examiner’s conclusion that (i) the relevant values for R1, R2, and R3 discussed above were known in the prior art (Wei), (ii) one skilled in the art could have readily selected those three values in combination to achieve the compound DIPA-1-7, which is encompassed by Formula 1 of Wei, and (iii) the ensuing combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); see also MPEP § 2143.02.  Therefore, claims 1 and 2 are prima facie obvious.
Regarding claim 4, Wei discloses that “[a] preferred method of eye drop formulation is to take the purest form of the trialkyl phosphine oxide drug (e.g., greater than 99% purity), and mix this liquid with purified water and adjust for physiological pH and isotonicity.”  Paragraph [0059].  Water qualifies as a pharmaceutically acceptable carrier or diluent.  
Regarding claims 5-9, Wei discloses that “[t]he concentration of the trialkyl phosphine oxide in the ophthalmic solution is preferably in an amount of at least about 0.001 wt. % to about 0.5% (10 µg/ml to 5 mg/ml) of the composition.”  Abstract; see also claim 17.  The examiner notes that a prima facie case of obviousness is established where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  MPEP § 2144.05(I).  In further regard to claim 9, the examiner notes that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP § 2144.05(II)(A).  
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rowsell (US 4,070,496).
Rowsell is directed to phosphine oxides having a physiological cooling effect and related compositions for generating a physiological cooling action on the skin.  Title/Abstract.  
Rowsell discloses, in lines 57-68 of column 1, that the phosphine oxides have the following Formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The nineteenth row of the Table set forth in column 3 of Rowsell discloses a phosphine oxide compound encompassed by the above Formula in which R1 is n-C7H15, and R2 and R3 are both iso-C4H9.  That combination of R groups yields the following chemical structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claims 1 and 2, the compound shown above is a homolog of compound DIPA-1-7 of the present application.  Applicant is alerted that “[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  MPEP § 2144.09(II) (emphasis added).  This principle, when applied to claims 1 and 2, supports a finding of prima facie obviousness.  See also MPEP § 2144.09(I) (“A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’”).  As a courtesy, the examiner notes that “[a] prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties.”  MPEP § 2144.09(VII).  Applicant would need to submit compelling evidence that DIPA-1-7 exhibits advantageous properties that are both superior and unexpected, relative to the compound asserted above.
Regarding claims 1 and 3, the last row of the Table set forth in column 3 of Rowsell discloses a phosphine oxide compound encompassed by the above Formula in which R3 is n-C9H19, and R1 and R2 are both iso-C4H9.  The resulting compound has the following chemical structure, which is a homolog of compound DIPA-1-9 of the present application:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This is sufficient to establish that the compound DIPA-1-9 is prima facie obvious.  Applicant is referred to MPEP §§ 2144.09(I), (II) and (VII), all as discussed and applied supra.
Regarding claims 4-9, Rowsell discloses as follows: “In formulating the compositions of this invention the phosphine oxide will usually be incorporated into a carrier which may be completely inert or which may be or contain other active ingredients.  A wide variety of carriers will be suitable, depending upon the end use of the composition, such carriers including solids, liquids, emulsions, foams and gels.  Typical carriers for the phosphine oxides include aqueous or alcoholic solutions; oils and fats such as hydrocarbon oils….”  Column 5, lines 7-15 (emphasis added).  Rowsell further discloses: “The active compound [the phosphine oxide] will be added to the recipe at a convenient point and in amount sufficient to produce the desired cooling effect in the final product.  As already indicated, the amount will vary depending upon the particular compound, the degree of cooling effect desired and the strength of other flavourants in the recipe.  For general guidance, however, amounts in the range 0.01 to 5.0% by weight based on the total compositions will be found suitable.”  Columns 5-6, line 65 to line 5 (emphasis added).  The examiner notes that a prima facie case of obviousness is established where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  MPEP § 2144.05(I).  In further regard to claim 9, the examiner notes that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP § 2144.05(II)(A).  
Response to 37 CFR 1.132 Declaration
The following remarks are provided in response to the Declaration under 37 CFR 1.132 filed 21 June 2022, which was executed by Edward T. Wei:  
It is well established that “[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP § 716.02(e).  The Wei Declaration focuses on comparing di-isopropyl compounds, which are identified therein as “3,3-X compounds,” to mixed isopropyl-sec-butyl compounds, which are identified therein as “3,4-X compounds.”  See, e.g., pages 5 and 12.  However, both Wei (US 2005/0059639 A1) and Rowsell (US 4,070,496) disclose the following compound, which does not have a “mixed” structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Employing the nomenclature set forth in the Wei Declaration, the foregoing compound would be identified as a “4,4-X compound.”  More specifically, it is a 4,4-9 compound.  The 4,4-X compounds are the closest prior art.  Because the Wei Declaration does not consider those compounds, it cannot rebut the prima facie cases of obviousness based on Wei and Rowsell, respectively.  MPEP § 716.02(e).  
The foregoing §103 rejections are maintained.
*     *     *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,195,217 (issued 05 February 2019).
Claims 1 and 3 of the ’217 Patent disclose both compound DIPA-1-7 and compound DIPA-1-9, which are recited in claims 1-3 of the present application.  Furthermore, the limitations recited in claims 4-9 of the present application, which concern the compositional profile, are collectively disclosed or rendered prima facie obvious by claims 1-3 of the ’217 Patent.  For example, the concentration range of 10-20 mg/ml recited in claim 9 of the present application overlaps the corresponding range of 1-20 mg/ml recited in claim 3 of the ’217 Patent.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of co-pending U.S. Application No. 16/350,559.
Claim 1 of the ’559 Application discloses both compound DIPA-1-7 and compound DIPA-1-9, which are recited in claims 1-3 of the present application.  Furthermore, the limitations recited in claims 4-9 of the present application, which concern the compositional profile, are collectively disclosed or rendered prima facie obvious by claims 2 and 3 of the ’559 Application.  For example, the concentration range of 10-20 mg/ml recited in claim 9 of the present application overlaps the corresponding range of 1-20 mg/ml recited in claim 3 of the ’559 Application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  This is a provisional rejection because the conflicting claims — i.e., the claims of the ’559 Application — have not been patented.
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 6, and 7 of U.S. Patent No. 9,895,382 (issued 20 February 2018) alone or in view of Wei (US 2005/0059639 A1).
Claims 1 2, and 4 of the ’382 Patent disclose both compound DIPA-1-7 and compound DIPA-1-9, which are recited in claims 1-3 of the present application.  Furthermore, the limitation recited in claim 4 of the present application, which concern the compositional profile, is disclosed or rendered prima facie obvious by claims 6 and 7 of the ’382 Patent.  In regard to claims 5-9 of the present application, Wei compensates for any deficiencies in the conflicting claims concerning the concentration of DIPA-1-7 or DIPA-1-9.  See Wei at paragraphs [0063] and [0077] and at claims 14, 15, and 17.  
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,642,868 (issued 09 May 2017).
Claim 1 of the ’868 Patent disclose compound DIPA-1-9, which is recited in claims 1 and 3 of the present application.  DIPA-1-7, which is recited in claim 2 of the present application, is a homolog of DIPA-1-9.  MPEP § 2144.09(II) (“homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”).  Furthermore, the limitations recited in claims 4-9 of the present application, which concern the compositional profile, are collectively disclosed or rendered prima facie obvious by claim 2 of the ’868 Patent.  For example, the concentration range of 5-10 mg/ml recited in claim 8 of the present application overlaps the corresponding range of 1-10 mg/ml recited in claim 2 of the ’868 Patent.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,722,477 (issued 28 July 2020).
Claims 1 and 6 of the ’477 Patent disclose compound DIPA-1-9, which is recited in claims 1 and 3 of the present application.  DIPA-1-7, which is recited in claim 2 of the present application, is a homolog of DIPA-1-9.  MPEP § 2144.09(II) (“homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”).  Furthermore, the limitations recited in claims 4-9 of the present application, which concern the compositional profile, are collectively disclosed or rendered prima facie obvious by claims 1, 2, 4, and 6 of the ’477 Patent.  For example, the concentration range of 5-10 mg/ml recited in claim 8 of the present application overlaps the corresponding range of 1-10 mg/ml recited in claims 1 and 6 of the ’477 Patent.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Conclusion
Claims 1-9 are rejected.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./	16 July 2022

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611